 
Exhibit 10.3
 
GUARANTY
 
THIS GENERAL CONTINUING GUARANTY (“Guaranty”), dated as of May 4, 2007, is
executed and delivered by each Subsidiary that is a signatory hereto and any
future Material Subsidiary (as defined in the Credit Agreement referenced below)
that executes and delivers a Joinder hereto (each a “Guarantor” and,
collectively, the “Guarantors”), in favor of the commercial lending institutions
(the “Lenders”) from time to time party to the Credit Agreement (as hereinafter
defined) and Bank of America, N.A. (“Bank of America”), as Administrative Agent
(in such capacity, together with any successor appointed pursuant to
Section 9.06 of the Credit Agreement, the “Administrative Agent”) for the
Lenders.
 
WHEREAS, the Lenders, the Administrative Agent, the Swing Line Lender and the
L/C Issuer are parties to a Credit Agreement dated as of June 27, 2006 (said
Agreement, as it may hereafter be amended, supplemented, modified or restated
from time to time, being the “Credit Agreement”; the terms defined therein and
not otherwise defined herein being used herein as therein defined) with The
McClatchy Company, a Delaware corporation (the “Borrower”);
 
WHEREAS, each of the Guarantors will derive substantial direct and indirect
benefit from the transactions contemplated by the Credit Agreement;
 
NOW, THEREFORE, in consideration of the foregoing and in order to induce the
Lenders to make the credit extensions contemplated under the Credit Agreement,
the Guarantors hereby agree, jointly and severally, as follows:
 
1.               Definitions and Construction.
 
(a)             Definitions.  The following terms, as used in this Guaranty,
shall have the following meanings:
 
“Bankruptcy Code” shall mean The Bankruptcy Reform Act of 1978 (11 U.S.C.
§§101-1330), as amended or supplemented from time to time, and any successor
statute, and any and all rules issued or promulgated in connection therewith.
 
“Beneficiaries” shall mean Administrative Agent and Lenders.
 
“Guarantied Obligations” shall mean the due and punctual payment of all
Indebtedness owing by Borrower.
 
“Indebtedness” shall mean any and all obligations, indebtedness, or liabilities
of any kind or character owed to Beneficiaries by Borrower and arising directly
or indirectly out of or in connection with the Credit Agreement, the Notes, or
the other Loan Documents (in each case as amended, supplemented, modified or
restated from time to time) plus all of the obligations of the Borrower or any
of its Subsidiaries under any and all Swap Contracts between the Borrower and
any Lender or Affiliate of a Lender (or any Person that was a Lender or
Affiliate of a Lender at the time such Swap Contract was executed) that hedge
interest rate exposure for Indebtedness, including all such obligations,
indebtedness, or liabilities, whether for principal, interest (including any and
all interest which, but for the application of the provisions of the Bankruptcy
Code, would have accrued on such amounts), premium, reimbursement obligations,
fees, costs, expenses (including reasonable attorneys’ fees), or indemnity
obligations, whether heretofore, now, or hereafter made, incurred, or created,
whether voluntarily or involuntarily made, incurred, or created, whether secured
or unsecured (and if secured, regardless of the nature or extent of the
security), whether absolute or contingent, liquidated or unliquidated, or
determined or indeterminate, whether Borrower is liable individually or jointly
with others, and whether recovery is or hereafter becomes barred by any statute
of limitations or otherwise becomes unenforceable for any reason whatsoever,
including any act or failure to act by Beneficiaries.
 
(b)           Construction.  Unless the context of this Guaranty clearly
requires otherwise, references to the plural include the singular, references to
the singular include the plural, the part includes the whole, the term
“including” is not limiting, and the term “or” has the inclusive meaning
represented by the phrase “and/or.” The words “hereof,” “herein,” “hereby,”
“hereunder,” and other similar terms refer to this Guaranty as a whole and not
to any particular provision of this Guaranty.  Any reference in this Guaranty to
any of the following documents includes any and all alterations, amendments,
extensions, modifications, renewals, supplements or restatements thereto or
thereof, as applicable: the Loan Documents; the Credit Agreement; this Guaranty;
and the Notes.  Neither this Guaranty nor any uncertainty or ambiguity herein
shall be construed or resolved against Beneficiaries or any Guarantor, whether
under any rule of construction or otherwise.  On the contrary, this Guaranty has
been reviewed by Guarantors, Beneficiaries, and their respective counsel, and
shall be construed and interpreted according to the ordinary meaning of the
words used so as to fairly accomplish the purposes and intentions of
Beneficiaries and Guarantors.
 
2.           Guarantied Obligations.  Each Guarantor, jointly and severally,
hereby irrevocably and unconditionally guaranties to Beneficiaries, as and for
its own debt, until final and indefeasible payment thereof has been made, the
due and punctual payment of the Guarantied Obligations, in each case when and as
the same shall become due and payable, whether at maturity, by acceleration, or
otherwise; it being the intent of each Guarantor that the guaranty set forth
herein shall be a guaranty of payment and not a guaranty of collection;
provided, however, that each Guarantor shall be liable under this Guaranty for
the maximum amount of such liability that can be incurred without rendering this
Guaranty, as it relates to such Guarantor, voidable under applicable law
relating to fraudulent conveyance or fraudulent transfer, and not for any
greater amount.
 
Each Guarantor represents and warrants to Beneficiaries that (i) neither this
Guaranty nor any collateral security therefor has been given with an intent to
hinder, delay or defraud any creditor of such Guarantor; (ii) such Guarantor is
not engaged, or about to engage, in any business or transaction for which its
assets (other than those necessary to satisfy its obligations under this
Guaranty or those given as collateral security for such obligations) are
unreasonably small in relation to the business or transaction, nor does such
Guarantor intend to incur, or believe or reasonably should believe that it will
incur, debts beyond its ability to pay as they become due; and (iii) such
Guarantor is not insolvent at the time it gives this Guaranty, and the giving of
this Guaranty and any collateral security provided in connection herewith will
not result in such Guarantor’s becoming insolvent.  Each Guarantor hereby
covenants and agrees that, as long as this Guaranty remains in effect, such
Guarantor (i) shall incur no indebtedness beyond its ability to repay the same
in full in accordance with the terms thereof; and (ii) shall not take any
action, or suffer to occur any omission, which could give rise to a claim by any
third party to set aside this Guaranty or any collateral given in connection
herewith, or in any manner impair Beneficiaries’ rights and privileges hereunder
or thereunder.
 
1

--------------------------------------------------------------------------------


3.           Continuing Guaranty.  This Guaranty includes Guarantied Obligations
arising under successive transactions continuing, compromising, extending,
increasing, modifying, releasing, or renewing the Guarantied Obligations,
changing the interest rate, payment terms, or other terms and conditions
thereof, or creating new or additional Guarantied Obligations after prior
Guarantied Obligations have been satisfied in whole or in part.  To the maximum
extent permitted by law, each Guarantor hereby waives any right to revoke this
Guaranty as to future Indebtedness.  If such a revocation is effective
notwithstanding the foregoing waiver, each Guarantor acknowledges and agrees
that (a) no such revocation shall be effective until written notice thereof has
been received by Beneficiaries, (b) no such revocation shall apply to any
Guarantied Obligations in existence on such date (including any subsequent
continuation, extension, or renewal thereof, or change in the interest rate,
payment terms, or other terms and conditions thereof), (c) no such revocation
shall apply to any Guarantied Obligations made or created after such date to the
extent made or created pursuant to a legally binding commitment of Beneficiaries
in existence on the date of such revocation, (d) no payment by any Guarantor,
Borrower, or from any other source, prior to the date of such revocation, shall
reduce the maximum obligation of such Guarantor hereunder, and (e) any payment
by Borrower or from any source other than such Guarantor subsequent to the date
of such revocation shall first be applied to that portion of the Guarantied
Obligations as to which the revocation is effective and which are not,
therefore, guarantied hereunder, and to the extent so applied shall not reduce
the maximum obligations of such Guarantor hereunder.
 
4.           Performance under this Guaranty.  In the event that Borrower fails
to make any payment of any Guarantied Obligations on or before the due date
thereof, each Guarantor immediately shall cause such payment to be made.
 
5.           Primary Obligations.  This Guaranty is a primary and original
obligation of each Guarantor, is not merely the creation of a surety
relationship, and is an absolute, unconditional, and continuing guaranty of
payment and performance which shall remain in full force and effect without
respect to future changes in conditions, including any change of law or any
invalidity or irregularity with respect to the issuance of the Notes.  Each
Guarantor agrees that it is directly, jointly and severally with each other
Guarantor, liable to Beneficiaries, that the obligations of such Guarantor
hereunder are independent of the obligations of Borrower or any other Guarantor,
and that a separate action may be brought against such Guarantor, whether such
action is brought against Borrower or another Guarantor or whether Borrower or
any such other Guarantor is joined in such action.  Guarantor agrees that its
liability hereunder shall be immediate and shall not be contingent upon the
exercise or enforcement by Beneficiaries of whatever remedies they may have
against Borrower or any other Guarantor, or the enforcement of any lien or
realization upon any security Beneficiaries may at any time possess.   Each 
Guarantor  agrees  that  any release  which  may  be  given  by Beneficiaries to
Borrower or any other Guarantor shall not release such Guarantor.  Each
Guarantor consents and agrees that Beneficiaries shall be under no obligation to
marshal any property or assets of Borrower or any other Guarantor in favor of
such Guarantor, or against or in payment of any or all of the Guarantied
Obligations.
 
6.           Waivers.
 
(a)           Each Guarantor hereby waives: (i) notice of acceptance hereof;
(ii) notice of any loans or other financial accommodations made or extended
under the Credit Agreement, or the creation or existence of any Guarantied
Obligations; (iii) notice of the amount of the Guarantied Obligations, subject,
however, to such Guarantor’s right to make inquiry of Administrative Agent to
ascertain the amount of the Guarantied Obligations at any reasonable time;
(iv) notice of any adverse change in the financial condition of Borrower or of
any other fact that might increase such Guarantor’s risk hereunder; (v) notice
of presentment for payment, demand, protest, and notice thereof as to the Notes
or any other instrument; (vi) notice of any Default or Event of Default under
the Credit Agreement; and (vii) all other notices (except if such notice is
specifically required to be given to a Guarantor under this Guaranty or any
other Loan Document to which such Guarantor is party) and demands to which such
Guarantor might otherwise be entitled.
 
(b)           To the fullest extent permitted by applicable law, each Guarantor
waives the right by statute or otherwise to require Beneficiaries to institute
suit against Borrower or to exhaust any rights and remedies which Beneficiaries
have or may have against Borrower.  In this regard, each Guarantor agrees that
it is bound to the payment of each and all Guarantied Obligations, whether now
existing or hereafter accruing, as fully as if such Guarantied Obligations were
directly owing to Beneficiaries by such Guarantor.  Each Guarantor further
waives any defense arising by reason of any disability or other defense (other
than the defense that the Guarantied Obligations shall have been fully and
finally performed and indefeasibly paid) of Borrower or by reason of the
cessation from any cause whatsoever of the liability of Borrower in respect
thereof.
 
(c)           To the maximum extent permitted by law, each Guarantor hereby
waives: (i) any rights to assert against Beneficiaries any defense (legal or
equitable), set-off, counterclaim, or claim which such Guarantor may now or at
any time hereafter have against Borrower or any other party liable to
Beneficiaries; (ii) any defense, set-off, counterclaim, or claim, of any kind or
nature, arising directly or indirectly from the present or future lack of
perfection, sufficiency, validity, or enforceability of the Guarantied
Obligations or any security therefor; (iii) any defense arising by reason of any
claim or defense based upon an election of remedies by Beneficiaries; (iv) the
benefit of any statute of limitations affecting such Guarantor’s liability
hereunder or the enforcement thereof, and any act which shall defer or delay the
operation of any statute of limitations applicable to the Guarantied Obligations
shall similarly operate to defer or delay the operation of such statute of
limitations applicable to such Guarantor’s liability hereunder; and (v) to the
fullest extent permitted by law, any defense or benefit that may be derived from
or afforded by law which limits the liability of or exonerates guaranties or
sureties or requires Beneficiaries to exhaust remedies against the Borrower
prior to commencing any action or foreclosure against such Guarantor or its
properties including, without limitation, the benefits of California Civil Code
§§ 2799, 2808, 2809, 2810, 2815, 2819, 2820, 2821, 2822, 2838, 2839, 2845, 2848,
2849, and 2850, California Code of Civil Procedure §§ 580A, 580B, 580C, 580D,
and 726, and Chapter 2 of Title 14 of the California Civil
Code.  Notwithstanding the foregoing, this Section 6(c) shall not be deemed to
waive any portion of any right of subrogation, reimbursement, contribution or
indemnification or similar right that would not be waived pursuant to the
provisions of Section 6(e).
 
2

--------------------------------------------------------------------------------


 
(d)           Each Guarantor agrees that if all or a portion of the Indebtedness
or this Guaranty is at any time secured by a deed of trust or mortgage covering
interests in real property, Beneficiaries, in their sole discretion, without
notice or demand and without affecting the liability of such Guarantor under
this Guaranty, may foreclose pursuant to the terms of the Credit Agreement or
otherwise the deed of trust or mortgage and the interests in real property
secured thereby by non-judicial sale.  Each Guarantor understands that the
exercise by Beneficiaries of certain rights and remedies contained in the Credit
Agreement and any such deed of trust or mortgage may affect or eliminate such
Guarantor’s right of subrogation against Borrower and that such Guarantor may
therefore incur a partially or totally non-reimbursable liability
hereunder.  Nevertheless, each Guarantor hereby authorizes and empowers
Beneficiaries to exercise, in their sole discretion, any rights and remedies, or
any combination thereof, which may then be available, since it is the intent and
purpose of such Guarantor that the obligations hereunder shall be absolute,
independent and unconditional under any and all circumstances.  Notwithstanding
any foreclosure of the lien of any deed of trust or security agreement with
respect to any or all of any real or personal property secured thereby, whether
by the exercise of the power of sale contained therein, by an action for
judicial foreclosure or by an acceptance of a deed in lieu of foreclosure, each
Guarantor shall remain bound under this Guaranty including its obligation to pay
any deficiency following a non-judicial foreclosure.
 
(e)           (1) Notwithstanding anything to the contrary elsewhere contained
herein or in any other Loan Document, until full and final payment of the
Guaranteed Obligations, each Guarantor hereby waives with respect to Borrower
and its respective successors and assigns (including any surety) and any other
party any and all rights at law or in equity, to subrogation, to reimbursement,
to exoneration, to contribution, to setoff or to any other rights that could
accrue to a surety against a principal, to a guarantor against a maker or
obligor, to an accommodation party against the party accommodated, or to a
holder or transferee against a maker and which such Guarantor may have or
hereafter acquire against Borrower or any other party in connection with or as a
result of Borrower’s execution, delivery and/or performance of the Credit
Agreement or any other Loan Document.  Each Guarantor agrees that it shall not
have or assert any such rights against Borrower or Borrower’s successors and
assigns or any other Person (including any surety), either directly or as an
attempted setoff to any action commenced against such Guarantor by Borrower (as
borrower or in any other capacity) or any other Person until the Guaranteed
Obligations have been fully and finally repaid to the Beneficiaries.  Each
Guarantor hereby acknowledges and agrees that this waiver is intended to benefit
the Beneficiaries and shall not limit or otherwise affect any of the Borrower’s
liability hereunder, under any other Loan Document to which Borrower is a party,
or the enforceability hereof or thereof.
 
(2)           To the extent any waiver of subrogation contained in subparagraph
(e)(1) is unenforceable, each Guarantor shall, until the Guaranteed Obligations
shall have been paid in full and the Commitments shall have terminated and all
Letters of Credit shall have expired or been terminated or canceled, withhold
exercise of (a) any claim, right or remedy, direct or indirect, that such
Guarantor now has or may hereafter have against Borrower or any of its assets in
connection with this Guaranty or the performance by such Guarantor of its
obligations hereunder, in each case whether such claim, right or remedy arises
in equity, under contract, by statute, under common law or otherwise and
including without limitation (i) any right of subrogation, reimbursement or
indemnification that such Guarantor now has or may hereafter have against
Borrower, (ii) any right to enforce, or to participate in, any claim, right or
remedy that any Beneficiary now has or may hereafter have against Borrower, and
(iii) any benefit of, and any right to participate in, any collateral or
security now or hereafter held by the Beneficiaries, and (b) any right of
contribution such Guarantor may have against any other Guarantor (including
without limitation any such right of contribution).  Each Guarantor further
agrees that, to the extent the agreement to withhold the exercise of its rights
of subrogation, reimbursement, indemnification and contribution as set forth
herein is found by a court of competent jurisdiction to be void or voidable for
any reason, any rights of subrogation, reimbursement or indemnification such
Guarantor may have against Borrower or against any collateral or security, and
any rights of contribution Guarantor may have against any such other Guarantor,
shall be junior and subordinate to any rights the Administrative Agent or
Lenders may have against Borrower, to all right, title and interest the
Beneficiaries may have in any such collateral or security, and to any right the
Beneficiaries may have against such other Guarantor.  The Administrative Agent,
on behalf of Lenders, may use, sell or dispose of any item of collateral or
security as it sees fit without regard to any subrogation rights any Guarantor
may have, and upon any such disposition or sale any rights of subrogation
Guarantors may have shall terminate.  If any amount shall be paid to any
Guarantor on account of any such subrogation, reimbursement or indemnification
rights at any time when all Guaranteed Obligations shall not have been paid in
full, such amount shall be held in trust for the Administrative Agent on behalf
of Lenders and shall forthwith be paid over to the Administrative Agent for the
benefit of Lenders to be credited and applied against the Guaranteed
Obligations, whether matured or unmatured, in accordance with Section 12 of this
Guaranty.
 
7.           Releases.  Each Guarantor consents and agrees that, without notice
to or by such Guarantor and without affecting or impairing the obligations of
such Guarantor hereunder, Beneficiaries may, by action or inaction, compromise
or settle, extend the period of duration or the time for the payment, or
discharge the performance of, or may refuse to, or otherwise not enforce, or
may, by action or inaction, release all or any one or more parties to, any one
or more of the Credit Agreement, the Notes, or any of the other Loan Documents
or may grant other indulgences to Borrower in respect thereof, or may amend or
modify in any manner and at any time (or from time to time) any one or more of
the Credit Agreement, the Notes, or any of the other Loan Documents, or may, by
action or inaction, release or substitute any other Guarantor, if any, of the
Guarantied Obligations, or may enforce, exchange, release, or waive, by action
or inaction, any security for the Guarantied Obligations (including any
collateral) or any other guaranty of the Guarantied Obligations, or any portion
thereof.
 
8.           No Election.  Beneficiaries shall have the right to seek recourse
against any Guarantor to the fullest extent provided for herein and no election
by Beneficiaries to proceed in one form of action or proceeding, or against any
Guarantor or other party, or on any obligation, shall constitute a waiver of
Beneficiaries’ right to proceed in any other form of action or proceeding or
against any other Guarantor or other parties unless Beneficiaries have expressly
waived such right in writing.  Specifically, but without limiting the generality
of the foregoing, no action or proceeding by Beneficiaries under any document or
instrument evidencing the Guarantied Obligations shall serve to diminish the
liability of Guarantors under this Guaranty except to the extent that
Beneficiaries finally and unconditionally shall have realized indefeasible
payment by such action or proceeding.
 
9.           Indefeasible Payment.  The Guarantied Obligations shall not be
considered indefeasibly paid for purposes of this Guaranty unless and until all
payments to Beneficiaries are no longer subject to any right on the part of any
person whomsoever, including Borrower, Borrower as a debtor in possession, or
any trustee (whether appointed under the Bankruptcy Code or otherwise) of
Borrower’s assets to invalidate or set aside such payments or to seek to recoup
the amount of such payments or any portion thereof, or to declare same to be
fraudulent or preferential.  In the event that, for any reason, all or any
portion of such payments to Beneficiaries is set aside or restored, whether
voluntarily or involuntarily, after the making thereof, the obligation or part
thereof intended to be satisfied thereby shall be revived and continued in full
force and effect as if said payment or payments had not been made and each
Guarantor shall be liable for the full amount Beneficiaries are required to
repay plus any and all costs and expenses (including attorneys’ fees) paid by
Beneficiaries in connection therewith.
 
3

--------------------------------------------------------------------------------


 
10.           Financial Condition of Borrower.  Each Guarantor represents and
warrants to Beneficiaries that it is currently informed of the financial
condition of Borrower and of all other circumstances which a diligent inquiry
would reveal and which bear upon the risk of nonpayment of the Guarantied
Obligations.  Each Guarantor further represents and warrants to Beneficiaries
that it has read and understands the terms and conditions of the Credit
Agreement, the Notes, and the other Loan Documents.  Each Guarantor hereby
covenants that it will continue to keep itself informed of Borrower’s financial
condition, the financial condition of other guarantors, if any, and of all other
circumstances which bear upon the risk of nonpayment or nonperformance of the
Guarantied Obligations.
 
11.           Subordination.  Each Guarantor hereby agrees that after the
occurrence and during the continuance of an Event of Default any and all present
and future indebtedness of Borrower owing to such Guarantor shall be postponed
in favor of and subordinated to payment in full of the Guarantied
Obligations.  Each Guarantor agrees that amounts paid over to Beneficiaries
pursuant to the subordination provisions of this Section 11 shall be separate
and apart from, and shall not be credited to, the liability of such Guarantor
pursuant to Section 2.
 
12.           Payments; Application.  All payment to be made hereunder by any
Guarantor shall be made in lawful money of the United States of America at the
time of payment, shall be made in immediately available funds, and shall be made
without setoff, deduction (whether for Taxes or otherwise) or counterclaim.  All
payments made by any Guarantor hereunder shall be applied as follows:  first, to
all reasonable costs and expenses (including attorneys’ fees) incurred by
Beneficiaries in enforcing this Guaranty or in collecting the Guarantied
Obligations; second, to all accrued and unpaid interest, premium, if any, and
fees owing to Beneficiaries constituting Guarantied Obligations; and third, to
the balance of the Guarantied Obligations.
 
13.           Attorneys’ Fees and Costs.  Each Guarantor agrees to pay, on
demand, all reasonable attorneys’ fees and all other reasonable costs and
expenses which may be incurred by Beneficiaries in the enforcement of this
Guaranty or in any way arising out of, or consequential to the protection,
assertion, or enforcement of the Guarantied Obligations (or any security
therefor), irrespective of whether suit is brought.
 
14.           Notices.  All notices and other communications provided to any
party hereto under this Guaranty shall be in writing or by facsimile and
addressed, delivered or transmitted to such party at its address or facsimile
number set forth below or at such other address or facsimile number as may be
designated by such party in a notice to the other parties.  Any notice, if
mailed and properly addressed with postage prepaid, shall be deemed given when
received; any notice, if transmitted by facsimile, shall be deemed given when
transmitted.
 
 
If to any Guarantor:
c/o The McClatchy Company

 
2100 Q Street

 
Sacramento, CA 95816

 
Attention:  Elaine Lintecum

 
Facsimile:  (916) 321-1964

 
With a copy to:                                  Wilson Sonsini Goodrich &
Rosati
650 Page Mill Road
Palo Alto, California 94304-1050
Attention:  Andrew Hirsch, Esq.
                        Facsimile:  (650) 493-6811
 
If to Beneficiaries:                                Bank of America, N.A.
 
800 Fifth Avenue, Floor 32

 
Seattle, WA 98104

 
Mail Code:  WA1-501-32-37

 
Attention:  Ken Puro

 
Facsimile:  (415) 343-0559



 
With a copy to:
Mayer, Brown, Rowe & Maw LLP

 
350 South Grand Avenue

 
25th Floor

 
Los Angeles, California 90071

 
Attention:  Brian E. Newhouse, Esq.

 
Facsimile: (213) 625-0248

 
15.           Cumulative Remedies.  No remedy under this Guaranty, under the
Credit Agreement, the Notes, or any Loan Document is intended to be exclusive of
any other remedy, but each and every remedy shall be cumulative and in addition
to any and every other remedy given under this Guaranty, under the Credit
Agreement, the Notes, or any other Loan Document, and those provided by law.  No
delay or omission by Beneficiaries to exercise any right under this Guaranty
shall impair any such right nor be construed to be a waiver thereof.  No failure
on the part of Beneficiaries to exercise, and no delay in exercising, any right
under this Guaranty shall operate as a waiver thereof; nor shall any single or
partial exercise of any right under this Guaranty preclude any other or further
exercise thereof or the exercise of any other right.

16.           Severability of Provisions.  Any provision of this Guaranty which
is prohibited or unenforceable under applicable law, shall be ineffective to the
extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof.
 
 
4

--------------------------------------------------------------------------------


 
17.           Entire Agreement; Amendments.  This Guaranty constitutes the
entire agreement among each Guarantor and Beneficiaries pertaining to the
subject matter contained herein.  This Guaranty may not be altered, amended, or
modified, nor may any provision hereof be waived or noncompliance therewith
consented to, except by means of a writing executed by each Guarantor and
Administrative Agent.  Any such alteration, amendment, modification, waiver, or
consent shall be effective only to the extent specified therein and for the
specific purpose for which given.  No course of dealing and no delay or waiver
of any right or default under this Guaranty shall be deemed a waiver of any
other, similar or dissimilar, right or default or otherwise prejudice the rights
and remedies hereunder.
 
18.           Successors and Assigns.  Subject to the terms of the Credit
Agreement, this Guaranty shall be binding each Guarantor and its successors and
assigns and shall inure to the benefit of the successors and assigns of
Beneficiaries; provided, however, no Guarantor shall assign this Guaranty or
delegate any of its duties hereunder without Beneficiaries’ prior written
consent and any unconsented to assignment shall be absolutely void.  In the
event of any assignment or other transfer of rights by Beneficiaries, the rights
and benefits herein conferred upon Beneficiaries shall automatically extend to
and be vested in such assignee or other transferee.
 
19.           Choice of Law and Venue; Service of Process.  THE VALIDITY OF THIS
GUARANTY, ITS CONSTRUCTION, INTERPRETATION, AND ENFORCEMENT, AND THE RIGHTS OF
EACH GUARANTOR AND BENEFICIARIES, SHALL BE DETERMINED UNDER, GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH THE INTERNAL LAWS OF THE STATE OF NEW YORK, WITHOUT
REGARD TO PRINCIPLES OF CONFLICTS OF LAW.  ALL JUDICIAL PROCEEDINGS BROUGHT
AGAINST ANY GUARANTOR WITH RESPECT TO THIS GUARANTY MAY BE BROUGHT IN ANY STATE
OR FEDERAL COURT OF COMPETENT JURISDICTION IN THE STATE OF NEW YORK, AND BY
EXECUTION AND DELIVERY OF THIS GUARANTY, GUARANTOR ACCEPTS, FOR ITSELF AND IN
CONNECTION WITH ITS ASSETS, GENERALLY AND UNCONDITIONALLY, THE NONEXCLUSIVE
JURISDICTION OF THE AFORESAID COURTS, AND IRREVOCABLY AGREES TO BE BOUND BY ANY
FINAL JUDGMENT RENDERED THEREBY IN CONNECTION WITH THIS GUARANTY FROM WHICH NO
APPEAL HAS BEEN TAKEN OR IS AVAILABLE.
 
20.           Waiver of Jury Trial.  TO THE MAXIMUM EXTENT PERMITTED BY LAW,
EACH GUARANTOR HEREBY EXPRESSLY WAIVES ANY RIGHT TO TRIAL BY JURY OF ANY ACTION,
CAUSE OF ACTION, CLAIM, DEMAND, OR PROCEEDING ARISING UNDER OR WITH RESPECT TO
THIS GUARANTY, OR IN ANY WAY CONNECTED WITH, RELATED TO, OR INCIDENTAL TO THE
DEALINGS OF GUARANTORS AND BENEFICIARIES WITH RESPECT TO THIS GUARANTY, OR THE
TRANSACTIONS RELATED HERETO, IN EACH CASE WHETHER NOW EXISTING OR HEREAFTER
ARISING, AND IRRESPECTIVE OF WHETHER SOUNDING IN CONTRACT, TORT, OR
OTHERWISE.  TO THE MAXIMUM EXTENT PERMITTED BY LAW, EACH GUARANTOR HEREBY AGREES
THAT ANY SUCH ACTION, CAUSE OF ACTION, CLAIM, DEMAND, OR PROCEEDINGS SHALL BE
DECIDED BY A COURT TRIAL WITHOUT A JURY AND THAT BENEFICIARIES MAY FILE AN
ORIGINAL COUNTERPART OF THIS SECTION WITH ANY COURT OR OTHER TRIBUNAL AS WRITTEN
EVIDENCE OF THE CONSENT OF SUCH GUARANTOR TO THE WAIVER OF ITS RIGHT TO TRIAL BY
JURY.
 
21.           Joint and Several Liability.  The liability of the Guarantors
hereunder shall be joint and several.
 

5

--------------------------------------------------------------------------------





 
IN WITNESS WHEREOF, each of the undersigned has executed and delivered this
Guaranty as of the day and year first written above.
 
MCCLATCHY NEWSPAPERS, INC.
 
/s/ Patrick J. Talamantes
Name:  Patrick J. Talamantes
Title:    Chief Financial Officer



EAST COAST NEWSPAPERS, INC.
 
/s/ Patrick J. Talamantes
Name:  Patrick J. Talamantes
Title:    Vice President and Assistant Secretary



THE NEWS AND OBSERVER PUBLISHING COMPANY
 
/s/ Patrick J. Talamantes
Name:  Patrick J. Talamantes
Title:    Vice President and Assistant Secretary



TACOMA NEWS, INC.
 
/s/ Patrick J. Talamantes
Name:  Patrick J. Talamantes
Title:    Vice President and Assistant Secretary

 
SAN LUIS OBISPO TRIBUNE, LLC
 
By:  The McClatchy Company
         its Sole Member
 
/s/ Patrick J. Talamantes
Name:  Patrick Talamantes
Title:    Vice President, Finance and Chief Financial
             Officer




6

--------------------------------------------------------------------------------





MCCLATCHY MANAGEMENT SERVICES, INC.
 
/s/ Patrick J. Talamantes
Name:  Patrick J. Talamantes
Title:    President



MIAMI HERALD MEDIA COMPANY
 
/s/ Patrick J. Talamantes
Name:  Patrick J. Talamantes
Title:    Vice President, Assistant Secretary and
            Assistant Treasurer



MACON TELEGRAPH PUBLISHING COMPANY
 
/s/ Patrick J. Talamantes
Name:  Patrick J. Talamantes
Title:    Vice President, Assistant Secretary and
             Assistant Treasurer



COLUMBUS LEDGER ENQUIRER, INC.
 
/s/ Patrick J. Talamantes
Name:  Patrick J. Talamantes
Title:    Vice President, Assistant Secretary and
             Assistant Treasurer



GULF PUBLISHING COMPANY, INC.
 
/s/ Patrick J. Talamantes
Name:  Patrick J. Talamantes
Title:    Vice President, Assistant Secretary and
             Assistant Treasurer



THE BRADENTON HERALD, INC.
 
/s/ Patrick J. Talamantes
Name:  Patrick J. Talamantes
Title:    Vice President, Assistant Secretary and
             Assistant Treasurer




7

--------------------------------------------------------------------------------





SUN PUBLISHING COMPANY, INC.
 
/s/ Patrick J. Talamantes
Name:  Patrick J. Talamantes
Title:    Vice President, Assistant Secretary and
             Assistant Treasurer



NITTANY PRINTING AND PUBLISHING COMPANY
 
/s/ Patrick J. Talamantes
Name:  Patrick J. Talamantes
Title:    Vice President, Assistant Secretary and
             Assistant Treasurer



COLUMBIA STATE, INC.
 
/s/ Patrick J. Talamantes
Name:  Patrick J. Talamantes
Title:    Vice President, Assistant Secretary and
             Assistant Treasurer



THE CHARLOTTE OBSERVER PUBLISHING COMPANY
 
/s/ Patrick J. Talamantes
Name:  Patrick J. Talamantes
Title:    Vice President, Assistant Secretary and
             Assistant Treasurer



WICHITA EAGLE AND BEACON PUBLISHING COMPANY
 
/s/ Patrick J. Talamantes
Name:  Patrick J. Talamantes
Title:    Vice President, Assistant Secretary and
             Assistant Treasurer



PACIFIC NORTHWEST PUBLISHING COMPANY, INC.
 
/s/ Patrick J. Talamantes
Name:  Patrick J. Talamantes
Title:    Executive Vice President and Assistant
             Corporate Secretary


8

--------------------------------------------------------------------------------





LEXINGTON H-L SERVICES, INC.
 
/s/ Patrick J. Talamantes
Name:  Patrick J. Talamantes
Title:    Vice President and Assistant Secretary



CYPRESS MEDIA, INC.
 
/s/ Patrick J. Talamantes
Name:  Patrick J. Talamantes
Title:    Vice President, Assistant Secretary and
             Assistant Treasurer



OAK STREET REDEVELOPMENT CORPORATION
 
/s/ Patrick J. Talamantes
Name:  Patrick J. Talamantes
Title:    Vice President, Assistant Secretary and
             Assistant Treasurer



CYPRESS MEDIA, LLC.
 
By:  CYPRESS MEDIA, INC.,
        its Sole member
 
/s/ Patrick J. Talamantes
Name:  Patrick J. Talamantes
Title:    Vice President, Assistant Secretary and
             Assistant Treasurer



QUAD COUNTY PUBLISHING, INC.
 
/s/ Patrick J. Talamantes
Name:  Patrick J. Talamantes
Title:    Vice President, Assistant Secretary and
             Assistant Treasurer




9

--------------------------------------------------------------------------------





STAR-TELEGRAM OPERATING, LTD.
 
By:  CYPRESS MEDIA, LLC,
        its General Partner
 
By:  CYPRESS MEDIA, INC.
         its Sole Member
 
/s/ Patrick J. Talamantes
Name:  Patrick J. Talamantes
Title:    Vice President, Assistant Secretary and
             Assistant Treasurer



MCCLATCHY U.S.A., INC.
 
/s/ Patrick J. Talamantes
Name:  Patrick J. Talamantes
Title:    Vice President, Assistant Secretary and
             Assistant Treasurer



BANK OF AMERICA, N.A. as Administrative Agent.
 
/s/ Ken Puro
Name:  Ken Puro
Title: Vice President



 


 



10

--------------------------------------------------------------------------------


